1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 29,906

10 GERALD RAY ZUNIGA,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT DOÑA ANA COUNTY
13 Lisa C. Schultz, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Max Shepherd, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19   Hugh W. Dangler, Chief Public Defender
20   Santa Fe, NM
21   Loni J. Hodge, Assistant Public Defender
22   Las Cruces, NM

23 for Appellant



24                                 MEMORANDUM OPINION

25 BUSTAMANTE, Judge.
 1       Defendant has appealed from the revocation of his probation, challenging the

 2 sufficiency of the evidence to support the enhancement of his sentence pursuant to

 3 NMSA 1978, Section 31-18-17 (2003). We issued a notice of proposed summary

 4 disposition, proposing to reverse and remand for resentencing. The State has filed a

 5 responsive document entitled “Memorandum in Opposition,” which expresses no

 6 opposition to our proposal to reverse for want of an adequate showing below, and

 7 which expresses agreement with our proposal to remand for resentencing.

 8       Accordingly, for the reasons stated, we reverse and remand for resentencing.

 9       IT IS SO ORDERED.



10
11                                        MICHAEL D. BUSTAMANTE, Judge

12 WE CONCUR:


13
14 RODERICK T. KENNEDY, Judge


15
16 LINDA M. VANZI, Judge




                                            2